DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 27-46 are pending.
This application is a continuation of US Application No. 15/938,520, now US Patent 10,421,124.
Drawings submitted by applicants on 8/14/2019 have been approved.
The Informational Disclosure Statement submitted by applicants on 8/14/2019 have been received and approved.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claim 27, 36-38, and 43-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 11, 16, 17, and 25 of U.S. Patent No. 10,421,124. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The features from the ‘124 patent as set forth in claims 10 covers the same claimed features as set forth in the instant application of claim 27, both pertain to the same storage chamber, process chamber, distill chamber, condenser, and controller with the same parameters and user interface teachings.
The features from the ‘124 patent as set forth in claim 11 covers the same claimed features as set forth in the instant application of claim 36, see the claimed parameters including the debind time, circulation of the solvent, or solvent exchange during the debind.
The features from the ‘124 patent as set forth in claim 16 covers the same claimed features as set forth in the instant application of claim 37, including the similar distill chamber between the two claims, and controller configuration and user interface.
The features from the ‘124 patent as set forth in claim 17 covers the same claimed features as set forth in the instant application of claim 38, see the claimed parameters including the debind time, circulation of the solvent, or solvent exchange during the debind.
The features from the ‘124 patent as set forth in claim 25 covers the same claimed features as set forth in the instant application of claims 27, 43, and 44 as both pertain to the same storage chamber, process chamber, distill chamber, condenser, and controller with the same parameters and user interface teachings.

Claim 45 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25 of U.S. Patent No. 10,421,124 in view of Burris (2014/0265047). 
The ‘124 patent fails to teach the additional lid and automatic locking during the debinding process.
	In regards to the process chamber having a lid that automatically locks during the debind. Burris teaches a door 112 and housing 110 that includes a locking mechanism to lock the door in the closed position immediately prior to and/or during the build routine for a part within the build chamber 120, see [0022], This function would ensure operation within the chamber and function to contain the elements and seal the interior of the housing, see [0022],
This would have been obvious for one of ordinary skill in the art the process chamber of the ‘124 patent with the lid as taught by Burris as it would prevent accidental opening of the chamber during operations which would expose the user and/or environment to the solvent vapors and to ensure the vapors stay within the chamber for recycling or for waste disposal.

Claims 28, 29, and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 and 25 of U.S. Patent No. 10,421,124 in view of Koblenzer (US 4844743) and Burris (2014/0265047).

 	However, the claims of the ‘124 patent fail to teach the lid during the debinding process and the closeable port, and in claim 29, of the lid having an automatic locking during the debind process.
	In regards to claims 28 and 39, pertaining to the closeable port and for ensuring a fluid tight unit, Koblenzer teaches of a system regarding washing of a workpiece with solvent and further, chamber 10 having a lid 12 (door, to open/close the access to the chamber) and to be gas-tight (which infers also of liquid/fluid tight) (Col. 4, lines 34-40), and of the use of valves 20 that would provide the function of the closeable port.  The system providing of regeneration of the solvent circuit via distilling means, see Col. 1, lines 30-34, and this would require a fluid tight system to prevent leakage of the fluids in the solvent circuit.  
It would have been obvious for one of ordinary skill in the art to modify the system of the ‘124 patent to include a door (lid), closeable port, via valves, and of a fluid tight system as taught by Koblenzer to close the system in order to prevent loss of the solvent and enable regeneration (recycling) of the solvent.
In regards to claims 29, regarding the process chamber having a lid that automatically locks during the debind. Burris teaches a door 112 and housing 110 that includes a locking mechanism to lock the door in the closed position immediately prior to and/or during the build routine for a part within the build chamber 120, see 
This would have been obvious for one of ordinary skill in the art the process chamber of the ‘124 patent in view of Koblenzer with the lid having a locking mechanism as taught by Burris as it would prevent accidental opening of the chamber during operations which would expose the user and/or environment to the solvent vapors and to ensure the vapors stay within the chamber for recycling or for waste disposal.

Claims 27, and 36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 36, and 37 of copending Application No. 16,666,579 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
The features from the ‘579 application as set forth in claim 36 covers the same claimed features as set forth in the instant application of claims 27 as both pertain to the same storage chamber, process chamber, distill chamber, condenser, and controller with the same parameters and user interface teachings.
The features from the ‘579 patent as set forth in claim 37 covers the same claimed features as set forth in the instant application of claim 36, see the claimed parameters including the debind time, circulation of the solvent, or solvent exchange during the debind.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 28 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 36 of the copending Application No. 16,666,579 (reference application) in view of Koblenzer (US 4844743) and Burris (2014/0265047).
The copending application having claim 36 that would correspond to the parent claims regarding the storage chamber, distill chamber, process chamber, condenser, lid, and in a fluid tight unit of the instant application. 
 	However, the claim of the copending application fails to teach of the closeable port, and in claim 29, of the lid having an automatic locking during the debind process.
	In regards to claims 28, pertaining to the closeable port and for ensuring a fluid tight unit, Koblenzer teaches of a system regarding washing of a workpiece with solvent and further, chamber 10 having a lid 12 (door, to open/close the access to the chamber) and to be gas-tight (which infers also of liquid/fluid tight) (Col. 4, lines 34-40), and of the use of valves 20 that would provide the function of the closeable port.  The system providing of regeneration of the solvent circuit via distilling means, see Col. 1, lines 30-34, and this would require a fluid tight system to prevent leakage of the fluids in the solvent circuit.  
It would have been obvious for one of ordinary skill in the art to modify the system of the copending application claim 36 to include a door (lid), closeable port, via valves, and of a fluid tight system as taught by Koblenzer to close the system in order to prevent loss of the solvent and enable regeneration (recycling) of the solvent.
In regards to claim 29, regarding the process chamber having a lid that automatically locks during the debind.  Burris teaches a door 112 and housing 110 that includes a locking mechanism to lock the door in the closed position immediately 
This would have been obvious for one of ordinary skill in the art the process chamber of the copending application of claim 36 in view of Koblenzer with the lid having a locking mechanism as taught by Burris as it would prevent accidental opening of the chamber during operations which would expose the user and/or environment to the solvent vapors and to ensure the vapors stay within the chamber for recycling or for waste disposal.
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claims 27-46 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach the claimed invention regarding the debinding system for a printed part, particularly in regards to the claimed process chamber for debinding and drying the printed part, distill chamber and the condenser for the solvent vapor, and the controller that is configured to determine parameters of debinding based upon one or more properties of the printed part and to instruct the user, via user interface, to position the printed part in one or more locations within the process chamber.

The properties of the green part (or printed part) are defined by the specification, see also [0008] as: “can include geometry and/or mass”.
The user interface is defined by the specification, see [0102], as: “The user interface 710 may comprise one or more plurality of devices in communication with the controller 705, such as laptop, workstation, mobile device (e.g., smartphone, tablet), and/or or touchscreens integrated into the printer 720, debinder 730 and/or furnace 740.”
The closest prior art includes Koblenzer (US 4844743) that teaches a method and system for cleaning workpieces with liquid solvent and includes a drying gas circuit, ventilator, and condenser.  The reference lacks teaching of the controller features for the system.  The Donnelly (US 6159345) reference teaches of a method and apparatus of recovering and recycling solvents.  The Krueger (US 5531958) teaches only of debinding rate of ceramic and metal injection molded products and lacks teaching of the process chamber of both drying and debinding, and of the controller.  Van Hassel (US 2016/0207147) teaches of an additive manufacturing process with gas recirculation and removing of impurities, however, lacks the claimed controller.  Chou (US 2015/0034129) teaches of a dewaxing (or debinding) device wherein a green part from metal injection molding is rinsed, and with the recycling of the chemical solvent.  Chou lacks teaching of the claimed controller and of the process chamber with both heating and rinsing/washing, in Chou, the product in being washed is instead taught of cooling to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134.  The examiner can normally be reached on Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMMANUEL S LUK/Examiner, Art Unit 1744